FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2021

                                    No. 04-21-00042-CV

 CITY OF FLORESVILLE, TEXAS, and Marissa Ximenez, Gloria E. Martinez, Juan Ortiz,
      Jade Jimenez, Gloria Morales Cantu, Monica Veliz, in their official capacities,
                                      Appellants

                                              v.

                         Nick NISSEN, David Johns, Paul W. Sack,
                                       Appellees

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. CVW-19-00897
                          Honorable Lynn Ellison, Judge Presiding


                                       ORDER
       Appellants’ reply brief was due on October 4, 2021. See TEX. R. APP. P. 38.6(c). Before
the due date, Appellants filed an unopposed motion for an extension of time to file the reply
brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on November 3, 2021.
See id. R. 38.6(d).

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court